PER CURIAM.
The plaintiff below appeals from an adverse judgment entered on a jury verdict. On the pivotal issue at trial, relating to plaintiff’s claim of ownership of a patent applied for and acquired by the defendant after he left the employ of the plaintiff, as to whether the process patented was developed by defendant during and in the course of the employment, or prior thereto as contended by the defendant, the evidence was in some conflict. An examination of the record discloses there was competent substantial evidence to support the verdict and judgment for the defendant. We have considered the contentions of the appellant, in the light of the record and briefs, and conclude that no reversible error has been shown.
Affirmed.